WHITING and McCOY, JJ.,
(dissenting). We agree that this court should not at this time go into the questions of practice raised. If it shall be conceded, and we think it must, that the trial Court has jurisdiction to abate a nuisance by closing a building the wrongful use of which constitutes such nuisance, then there are left for our consideration but two questions: (a) Can there ever be- a public nuisance so glaringly wicked and heinous as to warrant the exercise of such jurisdiction? (b) If so, then when a trial court has exercised such jurisdiction in a proper case and has refused to stay the operation of its decree pending an appeal therefrom, should the appellate court, except there appear reasonable ground to doubt the justice of ’the decree under the facts found by the trial court, overrule the trial court and stay the operation of such decree? There can be but one answer to the first question: Facts may arise that will justify the exercise of such jurisdiction. The record herein presents such facts. No good purpose could be served by a recital thereof: suffice it to say that they are almost beyond belief, and, if true, show defendant Denis to be a man wholly devoid of any sense of decency or of his obligations to his fellow man. Answering the second question, we can only say that, unless such a decree should always be stayed pending appeal, and therefore the trial court was without any discretionary power in the matter, we should not disturb the ruling of such court. There are two mat*414ters that should not be overlooked: (i) The injunction does not reach the owner of the property, defendant Belatti. Whenever, as against defendant Denis, he is entitled to take possession of this building, he can open and run the same as a hotel. (2) The trial court has expressly found 'that Denis is not a proper person to conduct a hotel. Certainly neither this nor the trial court should -suspend the action of the decree for the sole purpose of allowing this building to be run as a hotel by one found unfit to run any hotel. Until such time shall arrive, if it ever arrives, when this court shall hold that the trial court exceeded its jurisdiction or that the evidence did not support its findings, this court -should hold- up the hands of the trial court in its efforts to protect the city -of Watertown from a nuisance dangerous -both to the health and the morals of that community.